This was an action brought by appellee against appellant for the possession of a business room located in the Courtland Hotel in the city of Kokomo. Judgment was rendered against the appellant for the possession of the room, and for damages for its unlawful detention, in the sum of $180. From the various rulings of the trial court during the course of the proceedings, appellant prosecutes this appeal.
The record and assignment of errors were filed in this court September 3, 1929. Upon February 28, 1930, appellee filed a verified motion to dismiss this appeal, alleging therein that the appellant had vacated the premises in question on February 7, 1930. On March 6, 1930, appellant filed what her counsel termed an affidavit in resistance to appellee's motion to dismiss. This affidavit is not a statement of facts in answer to the facts set out in appellee's motion to dismiss, but is in the nature of an argument. On May 15, 1930, appellee *Page 419 
filed a supplemental motion, supported by affidavit, to dismiss this appeal, in which it is stated that "all sums due on the judgment from which the appellant, Minnie Bernard, appealed, have been fully paid. All sums due the appellee for the detention of the property, prior to its surrender and the sums covered by the appeal bond, have been paid."
The facts alleged in this supplemental motion are not challenged by appellant.
Under the present state of the record, the questions presented by this appeal have become moot, and this court will not decide questions of that nature, nor will it entertain the 1, 2.  cause for the purpose of determining the question of costs. Stauffer v. Salimonie, etc., Gas Co. (1897),147 Ind. 71, 46 N.E. 342; Meyer v. Farmers State Bank (1913),180 Ind. 483, 103 N.E. 97; Howard v. Happell (1914),181 Ind. 165, 103 N.E. 1065.
Appeal dismissed.